DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 24, 2022:
Claims 1, 3 and 6-11 are pending. Claims 2 and 4-5 have been cancelled as per applicant’s request. Claims 7, 8 and 10 have been withdrawn from further consideration. 
The previous specification objections are withdrawn in light of the amendment to the specification.
The previous double patenting rejection has been withdrawn in light of the amendment.
The core of the previous 103 rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “control device configured to control the scavenging device” in claim 1, where the corresponding structure is a special purpose computer (Para. [0039]) that is configured to a scavenging control processing (Fig. 5).
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." See MPEP § 2181(I)A.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (JP2006155997A, cited in the Information Disclosure Statement) in view of Naganuma et al. (US 2016/0141655) and  Lambrech et al. (US 2016/0181647). The English machine translation of Kamiyama et al. provided by Applicant is cited below. 
Regarding Claim 1, Kamiyama et al. teaches a fuel cell system (Fig. 1, #1) comprising a first fuel cell (Fig. 1, #10) and a second fuel cell (Fig. 1, #20), a compressor pump that takes outside air and sends it as a scavenging gas (i.e. a scavenging device that is an air compressor) (Para. [0048]-[0049] & Fig. 1, #61) configured to scavenge each set (i.e. the first fuel cell and the second fuel cell independently of each other) (Para. [0019]),  an electronic control unit (Fig. 1, #70) comprising CPU, ROM and RAM (i.e. a control device which is a special purpose computer) wherein a control flow process begins when ignition is off (Para. [0058]), supply of hydrogen gas to the anodes is stopped (Para. [0059]) (i.e. electric power generation is stopped) and the first and second fuel cells are scavenged (Para. [0060]-[0062]) (i.e. the control device is configured to scavenge the second fuel cell) the control unit is configured to start and complete scavenging of the anode flow path (Fig. 1, #12) (i.e. first fuel cell) in a period in which the scavenging of the second anode flow path (Fig. 1, #22) is carried out (Para. [0068]-[0070]) (i.e. start and complete scavenging of the first fuel cell in a period in which scavenging of the second fuel cell is carried out). Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111. Regarding the control of a scavenging period of the first fuel cell being shorter than a scavenging period of the second fuel cell, this would be obvious to try as this limitation is choosing from a finite number of solutions. In this case, the scavenging period of the first fuel cell is either (1) smaller (2) larger or (3) equal to the scavenging period of the second fuel cell, wherein any of these options/solutions would yield a predictable result of fuel cell system wherein a scavenging device can scavenge the first, second and third fuel cells independently.  An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP § 2143(I)(E).
	Kamiyama et al. does not teach a second scavenging device.
	However, Naganuma et al. a method of discharging water from a fuel cell (Para. [0003]) wherein a fuel cell system comprises an air compressor (Fig. 11, #32) configured to scavenge a fuel cell (Para. [0075]) (i.e. first scavenging device) and a hydrogen circulation pump (Fig. 1, #64) configured to scavenge a fuel cell (Para. [0048])(i.e. a second scavenging device) wherein the system further comprises a controller (Fig. 1, #10) comprising a scavenging processor (Fig. 1, #15) which controls the rotational speed of the air compressor (i.e. first scavenging device) (Para. [0076]) and controls a rotational speed of the hydrogen circulation pump (i.e. second scavenging device) (Para. [0056]) (i.e. controls a rotational speed of a first and a second scavenging device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamiyama et al. to incorporate the teaching of the first and second scavenging device of Kamiyama et al. and controlling the rotational speeds of the respective devices as it would provide the capability of scavenging both the cathode and the anode sides of the fuel cell (Para. [0075]) and additional control. The control device of Kamiyama et al. is capable of operating the pump at a desired rotational speed of the compressor pump (Para. [0053]) (i.e. controlling rotational speed of a scavenging device) and thus, there is a reasonable expectation of success. Regarding the rotational speeds of the first and second scavenging devices being equal to each other, is obvious to try, as this limitation is choosing from a finite number of solutions (i.e. the rotational speed of the first scavenging device is either (1) less than, (2) greater than, or (3) equal to the rotational speed of the second scavenging device. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP § 2143(I)(E).
Kamiyama et al. does not teach an electric power generation volume of the second fuel cell is smaller than an electric power generation of the first fuel cell.
However, Lambrech et al. teaches a fuel cell system wherein water is removed, or scavenged (Para. [0075]) wherein one topping fuel cell stack (i.e. a first fuel cell) has a total number of fuel cells greater than a total number of fuel cells in a bottom fuel cell stack (i.e. a second fuel cell) (Para. [0018], lines 1-12), (i.e. an electric power generation volume a second fuel cell is smaller than an electric power generation volume of a first fuel cell). As the electric power generation volume is obtained by multiplying an electrode area, electrode thickness and the number of cells (as described in the instant specification), it is obvious that the topping fuel cell of Lambrech et al. has a greater electric power generation volume than an electric power generation volume of the bottom fuel cell stack as it comprises a greater number of cells. Furthermore, Lambrech et al. teaches the bottom module (i.e. second fuel cell) has a smaller power generation than the topping module (i.e. first fuel cell) (Table 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamiyama et al. to incorporate the teaching of two fuel cell stacks with one fuel cell stack having a greater number of fuel cells than the other (i.e. an electric power generation volume of the second fuel cell smaller than an electric power generation volume of a second fuel cell), as it would provide a fuel cell system with high system efficiency, high fuel utilization and reduced costs (Para. [0093]). 
Regarding Claim 3, Kamiyama et al. as modified by Naganuma et al. and Lambrech et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kamiyama et al. further teaches the control means controlling the scavenging of all of the plurality of fuel cell stacks (Para. [0019]) (i.e. configured to control the scavenging of the first and second fuel cell)
Kamiyama et al. as modified by Lambrech et al. does not explicitly teach the control device is configured to scavenge the first fuel cell with an amount of electric power consumption that is smaller than an amount of electric power consumed by scavenging.
However, the limitation regarding the control device configured to scavenge the first fuel cell with an amount of electric power consumption that is smaller than an amount of electric power consumed by scavenging is a functional limitation describing the manner of operating of the claimed apparatus. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). 
Regarding Claim 9, Kamiyama et al. as modified by Naganuma et al. and Lambrech et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kamiyama et al. further teaches a plurality of membrane electrode assemblies in the first fuel cell stack  and second fuel cell stack (i.e. a plurality of single cells in the first fuel cell and second fuel cell) (Para. [0032]). Regarding the limitations further defining the electric power generation volume of each of the single cells, the first fuel cell and the second fuel cell, as the claim defines the electric power generation volumes of the first and second fuel cell are obtained by summing the electric power generation volumes of the plurality of the single cells with which each respective fuel cell is equipped, and Kamiyama et al. as modified by Lambrech et al. teaches one topping fuel cell stack (i.e. a first fuel cell) has a total number of fuel cells greater than a total number of fuel cells in a bottom fuel cell stack (i.e. a second fuel cell) (Para. [0018], lines 1-12), it is obvious that the topping fuel cell (i.e. first fuel cell) of Lambrech et al. has a greater electric power generation volume than an electric power generation volume of the bottom fuel cell stack as it comprises a greater number of cells (i.e. an electric power generation volume of the second fuel cell is smaller than an electric power generation volume of the first fuel cell). 
Regarding Claim 11, Kamiyama et al. as modified by Naganuma et al. and Lambrech et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kamiyama et al. teaches a scavenging period of the second fuel cell is a period in which water drainage from an anode flow passage is completed (Para. [0054]).
However, Kamiyama et al. further teaches the invention may be applied to a case where the cathode channel of the second fuel cell is scavenged (Para. [0087]). Since Kamiyama et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Kamiyama et al, to provide additional functionality to the fuel cell system. Additionally, scavenging the cathode side of the fuel cell would prevent freezing of the cathode channel (Para. [0004]). 
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the newly added limitations in light of the amendment are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Applicant argues the control device configured to control the first and second scavenging device in claim 1 connotes sufficient structure so as to be not properly interpreted under 35 U.S.C. 112(f).
Examiner respectfully disagrees. The limitations remain interpreted under 112(f) for the reasons specified in the “Claim Interpretation” section above. The term “controller” is a non-structural term having no specific structural meaning. Thus, the interpretation under 35 U.S.C. 112(f) is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729                                                                                                                                                                                             
/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729